The plaintiff in error, hereinafter called defendant, was convicted in the district court of Pontotoc county of robbery with firearms, and was sentenced to life imprisonment in the state penitentiary.
The case was tried in December, 1929, and the appeal was lodged in this court in June, 1929. No briefs in support of the appeal have been filed, nor was there *Page 349 
any appearance for oral argument at the time the case was submitted.
The record discloses that the defendant with firearms held up and robbed the First National Bank of Allen, Pontotoc county, obtaining more than $2,000. The evidence amply sustains the verdict and judgment. Examination of the record discloses no jurisdictional nor fundamental error. The defendant did not take the stand and offered no evidence to rebut identification by state witnesses.
The case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.